Citation Nr: 1542547	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 3, 2010, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	William J. Overby, Agent


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION


The Veteran had active military service from June 1970 to February 1972.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's claim for service connection for PTSD has been pending since March 9, 2004.


CONCLUSION OF LAW

The criteria for an effective date of March 9, 2004, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an earlier effective date of April 2004 for the grant of service connection for PTSD.

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The Veteran requests an earlier effective date of April 4, 2004, for the grant of service connection for PTSD, the date of receipt of his formal claim.

The Veteran's original informal claim for service connection for PTSD dated March 4, 2004, was filed with VA on March 9, 2004.  In April 2004, he filed a formal claim for service connection for PTSD.  In June 2004, the RO denied the claim.  

In a statement received in March 2005, the Veteran requested reconsideration of his denied claim for service connection for PTSD, which the RO treated as a new claim for service connection rather than a notice of disagreement with the March 2004 rating decision.  

As this statement clearly reflects his "disagreement" with the June 2004 rating decision, the Board construes it as a notice of disagreement rather than a new claim for benefits.

In March 2005, the RO, treating the March 2005 statement as a new claim for service connection for PTSD, again denied the claim.  After the receipt of a lay statement from the Veteran's wife in January 2006, in a January 2006 rating decision the RO continued and confirmed the previous denial.  In March 2006, the Veteran filed another request to "reconsider" the prior rating decision.  In a June 2007 rating decision, the RO confirmed and continued the previous denial of service connection for PTSD.  

In a November 2010 rating decision, the RO reopened and granted the claim for service connection for PTSD effective November 3, 2010, the date of receipt of the most recent claim. 

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the case has remained open since the filing of the Veteran's initial request for service connection, received on or about March 9, 2004, and the effective date for the grant of service connection for PTSD should be the date when the original claim was received.  Therefore, an effective date for the grant of service connection as of March 9, 2004, but not further, is warranted.
ORDER

An effective date of March 9, 2004, but not earlier, for the grant of service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


